Case: 17-10903      Document: 00514489441         Page: 1    Date Filed: 05/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-10903                            May 29, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARCUS LELAND FREEMAN, also known as Big Mark,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:96-CR-68-8


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Marcus Leland Freeman, federal prisoner # 29129-077, has been
sanctioned twice by this court. In June 2017, Freeman submitted a motion
under Federal Rule of Civil Procedure 60(b), seeking to void the district court’s
2001 denial of his 28 U.S.C. § 2255 motion.                 The district court denied
Freeman’s Rule 60(b) motion as barred because Freeman had not complied
with this court’s prior sanction order imposing a $200 monetary sanction.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10903     Document: 00514489441     Page: 2   Date Filed: 05/29/2018


                                  No. 17-10903

After the district court’s denial of his Rule 60(b) motion, Freeman paid the $200
sanction. Thereafter, he filed a motion to reconsider the denial of his Rule
60(b) motion, which the district court denied. We review such actions for an
abuse of discretion. Gelabert v. Lynaugh, 894 F.2d 746, 747-48 (5th Cir. 1990).
      Freeman has filed a brief arguing the merits of his Rule 60(b) motion,
but he has not addressed the district court’s enforcement of the sanction order.
Accordingly, he has abandoned the threshold issue for appeal. See Brinkmann
v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). As Freeman’s appeal does not
present a legal issue arguable on its merits, it is frivolous. See Howard v. King,
707 F.2d 215, 219-20 (5th Cir. 1983).
      Accordingly, the appeal is DISMISSED as frivolous.           See 5TH CIR.
R. 42.2.




                                        2